Citation Nr: 0900986	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-00 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation for chondromalacia patella with 
degenerative joint disease in excess of 10 percent disabling 
for the left knee and 10 percent disabling for the right 
knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to 
September 1992.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

The veteran's chondromalacia patella with degenerative joint 
disease results in no episodes of dislocation or subluxation, 
no lateral instability, and motion no more limited than from 
0 degrees of extension to 80 degrees of flexion, for either 
knee.  


CONCLUSION OF LAW

The criteria for evaluations higher than 10 percent disabling 
for each knee, for chondromalacia patella with degenerative 
joint disease, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  Id. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims. 

In Hart, the Court noted that in the event that an increased 
rating is granted, the effective date of the increase can be 
as early as one year prior to the date of claim for the 
increase.  Hart 21 Vet. App. at 509.  Therefore, "the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
file until VA makes a final decision on the claim."  Id.  

Service connection was established for chondromalacia patella 
of each knee in an October 1992 rating decision.  At the time 
the veteran filed his current claim for increased ratings, a 
10 percent evaluation was in place for each knee.  

"Chondromalacia patella" is not specifically listed in the 
Schedule for Rating Disabilities.  When the RO received the 
veteran's March 2006 claim, the disabilities of each knee 
were evaluated by analogy under the criteria found at 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  See 38 C.F.R. 
§ 4.27.  His disabilities are currently evaluated by analogy 
to the criteria found at C.F.R. § 4.71a, Diagnostic Code 
5260.  In reviewing this claim, the Board has considered all 
potentially applicable diagnostic codes in determining if an 
increased evaluation is warranted.  

38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for a 10 
percent rating for slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
for severe recurrent subluxation or lateral instability.  Id

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, provides for a 
10 percent rating where knee flexion is limited to 45 
degrees, a 20 percent rating where knee flexion is limited to 
30 degrees, and a 30 percent rating where knee flexion is 
limited to 15 degrees. 

38 C.F.R. § 4.71a, Diagnostic Code 5261 provides for a 10 
percent rating where knee extension is limited to 10 degrees, 
a 20 percent rating where knee extension is limited to 15 
degrees, a 30 percent rating where knee extension is limited 
to 20 degrees, a 40 percent rating where knee extension is 
limited to 30 degrees, and a 50 percent rating where knee 
extension is limited to 45 degrees.  

Normal motion of the knee is from 0 degrees of extension (leg 
straight) to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  

Also considered by the Board are regulations applicable to 
rating arthritis.  Arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. 4.71a Diagnostic 
Code 5003.  In the absence of limitation of motion sufficient 
for a compensable rating, a rating of 10 percent is assigned 
for each major joint or group of minor joints affected by 
arthritis.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  

With any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R.  § 4.59.  In such cases, painful or 
unstable joints warrant at least the minimum compensable 
rating.  Id.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R.  § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The RO received the veteran's claim for an increased rating 
in March 2006.  Evidence of record from March 2005 to May 
2006 does not address those factors listed in the relevant 
criteria other than, for example, in December 2005, that the 
veteran reported pain in both knees.  

In May 2006, the veteran underwent a VA examination of his 
knees.  The examiner indicated that he had reviewed the 
veteran's medical records, and thus his medical history, 
although the claims file was not available for review.  The 
veteran reported that he suffered from instability, giving 
way, pain, stiffness, and weakness of both knees, but had not 
suffered any episodes of locking, dislocation, or 
subluxation.  He had no effusion, the condition did not 
affect motion of one or more of his joints, but he did have 
flare-ups weekly.  The veteran reported that when he has a 
flareup he cannot walk and it hurts to put weight on his 
knees.  These reportedly last for one to two days and 
involved redness of both sides.  

Physical examination revealed an antalgic gait but with no 
evidence of abnormal weight bearing.  Range of motion of the 
right knee was from 0 degrees of extension to 93 degrees of 
flexion, with pain beginning at 80 degrees.  On repetitive 
use, flexion was limited to 83 degrees due to pain, but 
extension was not limited.  Range of motion of the left knee 
was from 0 to 90 degrees with no pain.  On repetitive use, 
flexion was limited to 80 degrees due to pain, but extension 
was not limited.  

Physical examination revealed no inflammatory arthritis or 
ankylosis.  Both knees exhibited crepitus, clicks and snaps, 
and painful movement, but no instability, or patellar or 
meniscus abnormality.  The examiner indicated that year 2000 
x-rays showed mild degenerative joint disease of the patello 
femoral compartment.  He diagnosed chondromalacia with 
degenerative joint disease of both knees.  Impact of the 
veteran's disabilities of his knees on daily activities was 
moderate as to chores, shopping, recreation, traveling, 
bathing, dressing and toileting, but did prevent exercise.  
The veteran reported that he has difficulty getting in and 
out of cars.  

The Board finds that this examination report is evidence 
against assigning ratings higher than already assigned.  
There was no objective evidence of instability and no 
subjective report of instances of subluxation or dislocation, 
indicating that the criteria for a compensable rating under 
Diagnostic Code 5257 are not met.  Range of motion was not 
limited to less than 0 degrees of extension or to 60 degrees 
of flexion or less, providing evidence against assigning a 
rating under Diagnostic Code 5260 or 5261.  As the veteran 
has pain on motion, the 10 percent ratings are warranted 
under either 38 C.F.R. § 4.59 or 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

In August 2007, the veteran underwent another VA examination.  
Again the examiner did not review the claims file but did 
review the veteran's medical records, and thus his medical 
history.  This examination was not specific to the veteran's 
knees but rather was a general medical examination.  Range of 
motion was measured as 0 degrees of extension to 110 degrees 
of flexion for each knee with no pain on motion and no loss 
of motion after repetitive use.  X-rays showed moderate 
narrowing of the medial and lateral compartments of both 
knees.  There were no other findings specific to the 
veteran's knees.  

Another report, from September 2007, shows that the claims 
file was received and reviewed by the examiner.  No 
information was added more favorable to the veteran than that 
found in the May 2006 examination report.  

In January 2008, the veteran again underwent VA examination 
specifically to medically evaluate his disabilities of the 
knees.  This time both the claims file and other medical 
records were reviewed.  Reports by the veteran included that 
his knee disabilities cause difficulty in walking on uneven 
surfaces and for long distances.  He reported that he cannot 
stand for more than a few minutes and cannot walk for more 
than a few yards.  He reported no joint symptoms of giving 
way, but reported instability, pain, stiffness, weakness, and 
crepitus of both knees.  He also reported that there had been 
no episodes of dislocation, subluxation, or locking, no 
effusion and no effect on motion of one or more joints, but 
that there had been weekly flareups during which he cannot 
walk for prolonged periods of time, these lasting from one to 
two days.  

Physical examination showed an antalgic gait with evidence of 
abnormal weight bearing shown by increased wear on the 
outside edge of the heel of both shoes.  Range of motion of 
the left knee was from 0 degrees of extension to 105 degrees 
of flexion with pain only at 105 degrees and range of motion 
of 0 degrees or extension to 95 degrees of flexion against 
strong resistance.  There was no additional loss of motion 
following repetitive use.  Nearly identical results are 
listed for the veteran's right knee, the only difference 
being that he had two degrees of additional flexion and 5 
degrees (90 instead of 95) less flexion against strong 
resistance.  

Neither knee exhibited grinding, instability, or patellar or 
meniscus abnormality.  Each knee exhibited crepitus, painful 
movement, and clicks and snaps.  Effects on his activities 
were not different than those listed in the earlier report.  

This examination report provides evidence against the 
veteran's claims.  Motion is not so limited as to warrant a 
rating higher than 10 percent and the lack of objective 
evidence of instability militates against a compensable 
rating under Diagnostic Code 5257.  Similarly, the objective 
findings of no pain on motion is evidence against a 
compensable rating even under 38 C.F.R. § 4.59 or 38 C.F.R. 
§ 4.71 Diagnostic Code 5003 for arthritis.  However, the 
veteran has consistently complained of pain due to his knee 
disabilities and painful joints warrant at least the minimum 
rating for the joint.  38 C.F.R. § 4.59.  

The veteran underwent another general VA medical examination 
in August 2008.  During this examination, the veteran 
reported pain of his knees with weekly flareups lasting for 
hours and resulting in an inability to walk or stand for 
prolonged periods during the flare up.  Range of motion of 
each knee was from 0 degrees of extension to 110 degrees of 
flexion with no pain on motion and no additional loss of 
motion after repetitive use.  

Again, this is evidence against the veteran's claims for the 
same reasons stated with regard to his previous general 
medical examination report.  

All medical evidence and all objective evidence is against 
granting higher ratings or additional ratings for disability 
resulting from chondromalacia patella with degenerative joint 
disease of the veteran's knees.  As detailed above, objective 
evidence shows that the criteria for a higher rating under 
any diagnostic code are not approached.  Only the veteran's 
own reports provide any evidence favorable to his claim.  
Even given the veteran's reports of painful joints, including 
his reports of pain on standing and walking, a rating higher 
than the 10 percent already assigned is not warranted.  Of 
note is that rating is only warranted by application of 
38 C.F.R. § 4.59 and 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
The objective medical evaluations simply outweigh the 
veteran's contentions. 

Also considered by the RO and by the Board, is whether 
referral for extraschedular consideration is warranted in 
this case.  To accord justice in an exceptional case where 
the scheduler standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R.  
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The veteran has painful knee joints.  Both 38 C.F.R. § 4.59 
and 38 C.F.R. § 4.71a, Diagnostic Code 5003 contemplate 
painful joints and provide for a compensable ratings where 
other criteria, such as for limitation of motion, would not.  
Therefore, the rating schedule addresses the veteran's 
symptoms.  

The veteran's January 2008 report that he could not walk more 
than a few yards or stand for more than a few minutes raises 
the question as to whether the schedule reasonably describes 
the veteran's level of disability.  However, other findings 
in that report as well as other reports contradict the 
January 2008 statement.  That is, the January 2008 report 
also documents that during flare ups, the veteran is unable 
to walk for prolonged periods.  This is in agreement with his 
other reports, particularly with the reports from August 2007 
and August 2008 which frame the January 208 report in time.  
The less severe symptoms are also in agreement with all 
objective findings of record.  Finally, none of the VA 
treatment records show a picture of such severe symptoms.  

After weighing this evidence, the Board finds that the 
veteran's level of disability is more accurately reflected by 
a finding that when he has flare-ups of knee pain he is 
unable to walk or stand for prolonged periods, but not so 
affected as to be unable to walk more than a few yards for 
stand for more than a few minutes.  

In short, the rating criteria contemplate not only his 
symptoms but the severity of his disability but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.  

Evidence of record unfavorable to the claims for higher 
ratings for the veteran's chondromalacia patella with 
degenerative joint disease of both knees significantly 
outweighs the evidence favorable to the claims.  Evidence 
from one year prior to the filing of the veteran's claim to 
the present supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  As the evidence in this case is 
not evenly balanced, the benefit- of- the-doubt rule is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008). 

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2006 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate his claims and 
of his and VA's respective duties for obtaining evidence, and 
how VA assigns effective dates.  

That letter informed the veteran that his disability would be 
evaluated based on application of a schedule for evaluating 
disabilities that is published as Title 38 of Federal 
Regulations Part 4.  Since this is where the diagnostic codes 
are found, this is equivalent to telling him that his 
disability would be evaluated based on diagnostic codes.  He 
was also told that it is possible to receive a rating outside 
of the schedule.  By telling the veteran that he could submit 
statements from people who had observed how his disability 
affected him, VA effectively informed the veteran that he 
could submit evidence as to how his disability affected his 
daily life.  The letter specifically told him to submit 
evidence regarding how his disability affected employment.  
Indeed, he has done so and in December 2007, the RO 
adjudicated a claim for a total rating based on individual 
unemployabilty.  

In Vazquez-Flores, the Court stated 

If the DC [Diagnostic Code] under which 
the claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability (such as a 
specific measurement or test result), the 
Secretary must provide a least general 
notice of that requirement to the 
claimant.  
Id.  

Diagnostic Code 5257, the diagnostic code under which the 
veteran's disabilities were rated when VA received his claim 
for increased ratings in March 2006, does not indicate any 
test results or measurements needed for a higher rating, only 
that the veteran's recurrent subluxation or lateral 
instability had gone from light to moderate.  As such, no 
more specific notice than that provided in the May 2006 
letter was required.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and afforded the veteran VA examinations specifically 
evaluating his knees in May 2006 and January 2008.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


